DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 4, 6, 10-14 and 16-20 are currently amended.
No new IDS was submitted by the Applicant.

Response to Arguments
The previous 102(a)(1) rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 10 and 16,

Chen et al. (US 2017/0367036 A1) teaches sending a request to a network slicing management node, request includes various context information related to service type requirement in order to determine a network resource comprises a 

Perez et al. (US 2015/0271681 A1) teaches a hosting radio access network provider provides a virtual network with capacity slices of physical network resources that may be consumed by participating operators and requesting operators, which need additional network resources in order to satisfy their traffic demands. For that purpose, the requesting operators ask the hosting RAN provider for unused network resources by means of on-demand capacity requests (e.g. see, Perez: Fig. 1, [0061]).

However, the prior art of record does not teach or render obvious:
the limitations in independent claim 1  specific to the other limitations combination with:

wherein the second network slice is a dedicated, high performance network slice that comprises second network elements that augment the functions of the first network elements;
facilitating, by the network equipment transmission of the on- demand request to a second network management device associated with the second network slice, wherein the second network management device manages the network resource, and wherein the second network management device, based on the on-demand request, sends to  the first 

the limitations in independent claim 10  specific to the other limitations combination with:

in response to an emergency event, determining that access to an additional network resource of a first network slice, beyond a current group of network resources of a second network slice;
wherein second network elements of the first network slice supplement the respective functions of the first network elements;
receiving, from the network management device, an authorization to access the additional network resource via the first network slice, wherein the authorization is an on- demand authorization implemented on a per needed basis based on the emergency event.

the limitations in independent claim 16  specific to the other limitations combination with:

receiving a message comprising an authorization request to use a network resource associated with a first network slice, wherein the authorization request is based on a determination by a network 
wherein the first network slice comprises second network elements that complement the respective functions of the first network elements in response to the emergency condition; 
transmitting an authorization to the network management device granting an access to the network resource; and 
releasing use of the network resource based on receipt of  a transmission indicating that the emergency condition is discontinued and the network resource is no longer being used to facilitate the performance of the task.

Dependent claims 2-9, 11-15 and 17-20 are allowed as they depend from allowable independent claims 1 or 10 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495